Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on March 02, 2021 has been entered.  The amendments to the specification & claims have addressed the drawing objection.  Claims 10-12 have been cancelled.  Claims 1-9 remain pending.

Allowable Subject Matter
Claims 1-9 are allowable.
Claim 1 discloses how the central axis of the primary piston is radially offset from the central axis of the secondary piston AND the end of the connecting rod connected to the primary piston is received in a recess formed in the primary piston.  It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having the central axis of the primary & secondary pistons to be offset from each other & having the connecting rod received in a recess formed in the primary piston.
All of the prior art found that had a primary piston & secondary piston connected together by a piston rod such that when the drive unit imparted an reciprocating force on the primary piston the secondary piston was also reciprocated, the central axes of the two pistons (and their respective compression areas) were always coaxial with each other.  This can be seen in Gao (Figure 1), Magami (Figures 1, 6, & 11-17) & Cannata (US 2012/0282114 A1) (Figure 9).  The examiner can 
For this reason, Claims 1-9 are allowed.

Response to Arguments
Applicant's arguments filed March 02, 2021 have been fully considered. 
The examiner agrees that the applicant’s amendments to the claims & specification have addressed the issues outlined in the previous office action and put the application into condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746